Citation Nr: 0528483	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  04-00 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than November 4, 
1998, for the award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
VARO in St. Louis, Missouri.  

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge during a video-conference hearing; a 
transcript of that hearing is of record.  


REMAND

The RO has established an effective date for the award of a 
TDIU as of November 4, 1998, based on its finding that the 
veteran met the schedular requirements for a TDIU on that 
date.  In particular, the veteran was granted a 60 percent 
rating for a low back disability effective November 4, 1998, 
the date of her claim for an increased rating.  

Here, the Board's review of the claims file reveals that 
further RO action is warranted to obtain identified VA 
medical records.  

In May 1997, the veteran failed to report to a scheduled VA 
examination at the VA Medical Center (VAMC) in Poplar Bluff, 
Missouri.  A notice of the failure to report for the 
examination reflects that the veteran was being "followed" 
at the VAMC in Kansas City, Missouri, for her back 
disability.  The veteran was noted to have had a series of X-
rays and would be having an MRI (magnetic resonance imaging) 
of the spine in June 1997.  In a May 1997 deferred rating 
decision, the RO noted that treatment records from the Kansas 
City VAMC needed to be obtained.  It does not appear that any 
action in this regard was taken.  

In a report of a July 1997 VA examination, the veteran was 
again noted as being followed at the Kansas City VAMC for her 
back disability and that she was scheduled for appointments 
at that facility for further evaluation in September 1997 and 
October of 1997.  The veteran was noted to report that she 
had been evaluated by the orthopedic department, and that EMG 
(electromyographic) nerve studies and muscular strength 
studies had been performed.  Later in July 1997, the Poplar 
Bluff VAMC faxed to the RO a copy of a report of a June 1997 
MRI (magnetic resonance imaging) undertaken at the Kansas 
City VAMC.  

In September 1997, the veteran's representative submitted to 
the RO a copy of a report of a July 1997 VA orthopedic 
evaluation, apparently from the Kansas City VAMC.  

The Board notes that TDIU is "merely an alternate way to 
obtain a total disability rating without being rated 100 
percent disabled under the rating schedule."  Norris v. 
West, 12 Vet. App. 413, 421 (1999).  In essence, a TDIU claim 
is a type of increased rating claim.  Id.  Accordingly, under 
38 C.F.R. § 3.155(c) (2005), a separate formal claim for TDIU 
is not necessary once a claim for an increased rating has 
been filed.  In these circumstances, VA must accept an 
informal request for TDIU as a claim.  

The Board notes that VA or uniformed services medical records 
may form the basis of an informal claim for increased 
benefits where a formal claim for service connection has 
already been allowed.  38 C.F.R. § 3.157 (2005).  Under the 
provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient 
or hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this regulation apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  

Here, VA has been placed on notice of the veteran's treatment 
at the Kansas City VAMC prior to November 4, 1998.  While 
particular records from that facility have been submitted to 
the RO, it does not appear that the RO has made any direct 
request to the Kansas City VAMC for all the veteran's 
available treatment records.  As noted above, the veteran 
made reference during her July 1997 VA examination that 
diagnostic testing had been performed, the reports of which 
are not of record.  Thus, the Board believes a request to the 
Kansas City VAMC for any available treatment records prior to 
November 4, 1998, should be made prior to a decision on the 
veteran's claim on appeal.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(because VA is deemed to have constructive knowledge of all 
VA records and such records are considered evidence of record 
at the time a decision is made).  The existence of any 
additional VA treatment records raises a reasonable 
possibility of a treatment record that would represent both a 
claim and evidence of entitlement to a TDIU.  

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific action requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain from the Kansas 
City VAMC any available medical records 
pertaining to the veteran's treatment at 
that facility prior to November 4, 1998.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2005) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).  
 
 
 
 

